Citation Nr: 0421049	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate.

2.  Entitlement to service connection for urinary tract 
infections.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1961 to October 1962.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The veteran 
testified at a Travel Board hearing before the undersigned in 
March 2004; a transcript of the hearing is of record.  

In July 2004, the undersigned granted a motion to advance the 
veteran's case on the Board's docket due to financial 
hardship.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without remanding the case to the agency 
of original jurisdiction (AOJ) for initial consideration and 
without obtaining the appellant's waiver.  

The claims file contains medical evidence, consisting of a 
letter from the veteran's private physician, which was 
received by VA in May 2004, subsequent to issuance of the 
Supplemental Statement of the Case (SSOC) in January 2004.  
This evidence has not been considered by the RO, and the 
appellant has not waived initial AOJ consideration of this 
evidence.  

During the March 2004 Travel Board hearing, the veteran 
asserted that he was treated for a urinary tract infection, 
hypertension, and narcolepsy while serving in France in 1961, 
and that a VA physician indicated his enlarged prostate was 
related to the urinary tract infection (and related medical 
treatment) during service.  Correspondence from the National 
Personnel Records Center (NPRC) indicates the veteran's 
service medical and personnel records are not available, as 
they were apparently destroyed in the 1973 fire at NPRC.  In 
cases such as this where service medical records are 
unavailable through no fault of the claimant, VA has a 
heightened obligation to assist in the development of 
evidence, including the obligation to search for alternative 
source records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); See also Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In response to the RO's request for information necessary to 
conduct a search for alternative medical records, the veteran 
submitted two statements.  The first, dated in November 2001, 
notes treatment for a prostate condition from March 1962 to 
May 1962 while assigned to the 1611th Air Police Squadron 
(MATS) of the United States Air Force (USAF).  The second, 
dated in February 2002, notes treatment of a sexually 
transmitted disease in October 1961 while assigned to the 
586th Fighter Unit, 512th Troop Carry Wing, USAF.  A June 2002 
response from NPRC noted that no sick, injured, or excused 
from duty remarks were located for the veteran among the 
records for his unit dating March 1962 to July 1962; however, 
it appears that NPRC was never requested to search for 
records dated in October 1961.  In light of the heightened 
duty to assist and the possibility that alternative source 
pertinent evidence may be outstanding, further development is 
indicated.  

Also during the March 2004 Travel Board hearing, the veteran 
noted that he first received VA medical treatment for the 
disorders at issue in approximately 1985.  The claims file 
contains reports of VA medical treatment beginning in 1989.  
As VA medical records are constructively of record, any such 
existing medical reports must be obtained and associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Additionally, a January 2001 VA outpatient treatment 
record notes that narcolepsy was diagnosed several years 
before, during a sleep study evaluation at a private 
hospital; reports of that private hospital evaluation are not 
of record.  Such reports may contain information pertinent to 
the instant appeal, and should be obtained, if available.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of all private and VA clinical records 
(not already of record) of any treatment 
the veteran has received for enlarged 
prostate, urinary tract infections, 
hypertension, or narcolepsy since 
service.  He should assist in this 
matter by identifying all sources of 
treatment and providing any necessary 
releases.  Specifically, the RO should 
obtain records of VA treatment, 
beginning in 1985, from the VA medical 
facility(ies) identified by the veteran 
during his March 2004 personal hearing; 
the RO should also obtain copies of the 
private sleep study evaluation noted in 
the January 2001 neurology progress note 
signed by VA physician, Dr. P.G.  

2.  The RO should arrange for an 
exhaustive search for alternative source 
records of service medical treatment the 
veteran contends he received while in 
France in late 1961, as noted during the 
March 2004 Travel Board hearing and in 
the statement received in March 2002.  
Specifically, it should be ascertained 
whether "morning" or "sick" reports 
from the veteran's unit in late (October 
and later) 1961 contain any pertinent 
information.  

3.  The RO should ensure that any further 
notification or development suggested by 
the results of the development ordered 
above, or required by the VCAA, is 
accomplished.  The RO should then review 
the claims.  If any claim remains denied, 
the RO should issue an appropriate SSOC 
and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide these claims.  No action is required of 
the appellant until he is notified.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

